DETAILED ACTION
Claims 2-5, 7-12 & 20-22 are pending as amended on 07/26/21.

Response to Amendment
This action is a response to the amendment filed on July 26, 2021 & RCE filed on September 20, 2021.  Claim 2 has been amended as a result of the previous action; the rejections have been withdrawn in light of Applicants’ amendments/arguments and the below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Brandon Drennen on December 14, 2021.
The application has been amended as follows: 

21. (Currently Amended) The method as claimed in claim 2, wherein the first surface layer comprises embossed portions and protrusions, wherein the binder of the first sub-layer bonds [[the]] porous portions of the first wood veneer in a compressed position to form the embossed portions, and wherein the binder does not bond [[the]] non-porous portions of the first wood veneer in the compressed position so that [[the]] non-porous portions of the first wood veneer form the protrusions.

Allowable Subject Matter
Claims 2-5, 7-12 & 20-22 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for producing a laminate panel comprising applying a wood fiber powder & binder layer onto a wood based core, placing a veneer with holes through it onto the powder & binder layer, and hot pressing to form a panel where the wood fiber powder & binder fill the holes through the veneer, and wherein the wood fiber powder & binder have been pre-pressed & the binder is partially cured prior to the panel forming step in combination with the other instantly claimed features.  This limitation is present in independent claim 2, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other methods for filling holes in laminate veneers with wood/binder during pressing (US 2010/0092731, US 5,405,705, US 2,831,793), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745